Case 2:92-cr-80236-RHC ECF No. 729, PagelD.7463 Filed 04/14/20 Page 1 of 2

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

United States Court of Appeals,Sixth Circuit.
UNITED STATES of America, Plaintiff-Appellee, v. Felix WALLS, Defendant-Appellant

Case No. 92-80236

MOTION FOR COMPASSIONATE RELEASE
Dear Judge Robert H. Cleland:

My name is Allegra Walls and | am submitting this motion for compassionate release on behalf
of my father Felix Walls who has been imprisoned for a nonviolent drug offense for the last 26
years. My father has Parkinson’s disease, osteoarthritis, sciatica, and cardiovascular heart
disease, is legally blind due to severe cataracts and is confined to a wheelchair and further —
requires assistance with his instrumental activities of daily living. He has experienced
deteriorating physical health that substantially diminishes his ability to function in a correctional
facility, according to the B.O.P’s assessment. We applied for compassionate release and it was
previously denied. Your order stated: “The Defendant has accumulated age-related ailments
that appear to be entirely common among men of his age, perhaps especially African American
men with respect to heart disease”. As a reasonable person, | was able to reflect upon your
honor’s ruling and in doing so | tried to be as objective as possible. Each of these ailments
individually may be considered common to some, for a man of my father’s age, however, one
must recognize that the totality of the circumstances leads to the combination of these ailments
arising to the level of an extraordinary circumstance. | honestly believe that in and of itself
should’ve guaranteed my father’s compassionate release before but it’s not my right to\
challenge your ruling and | respect that even if | did not agree. However, this already
extraordinary circumstance, coupled with the fact that there are eight known cases of COVID-19
in the Forrest City FCl where my father is incarcerated should certainly warrant his immediate
release. At his advanced age and taking his deteriorating health into consideration, my father is
not a threat to society due both to his physical condition and more importantly the fact that he
has been rehabilitated.

He has been an exemplary prisoner and a role model for younger prisoners during his
incarceration. He is respectful to ail of the prison staff, guards, and other prisoners and he is
treated with respect in return. He has taken many classes, including parenting classes, been a
role model and honestly has been a better person, father and grandfather since becoming
incarcerated. He is patient, and kind and it would be an honor for myself and my siblings to care
for him at this point in his life. We would like his grandchildren to be able to spend whatever time
he has left getting to know him.
Case 2:92-cr-80236-RHC ECF No. 729, PagelD.7464 Filed 04/14/20 Page 2 of 2

Please take into consideration that the BOP, Warden, review committees, licensed medical
professionals, the regional director, general council of the bop, and a representative from the
justice department and the federal probation department all signed off finding compelling and
extraordinary grounds to wholeheartedly support his compassionate release. | respectfully
petition the court to review the current dire situation and | implore you to release my father to
our family to care for him. When considering his age, and the combination of his very severe
and extraordinary health issues, in conjunction with the grave outcomes for the sick and elderly
that COVID-19 presents, my father does not have the time to wait for the wheels of justice to
continue to turn slowly as his life sentence could become a premature death sentence and
surely that was not the intention of this court at sentencing. The only compassionate resolution
is to immediately release him to the care of our family expeditiously. Thank you for your time
and careful consideration of the very time sensitive and pressing matter at hand.

Respectfully Submitted,

fA AtmA NY
- Noyhe 4 ALS ; i

Allegra D.‘Walls ok
POA for Felix Walls ,
